UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. AMENDMENT NO. 1 TOFORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 001-07763 23-1683282 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered: Name of each exchange on which each class is to be registered: Common Stock Purchase Rights Under Rights Plan New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates: NONE PRESENTLY Securities to be registered pursuant to Section 12(g) of the Act: NONE ITEM 1. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED. Met-Pro Corporation, a Pennsylvania corporation (the “Company”),hereby amends Item 1, “Description of Securities to be Registered”, of the Form 8-A Registration Statement that it filed on January 7, 2000 with respect to the registration under Section 12 (b) of the Securities Exchange Act of 1934, as amended, of certain Rights (“Rights”) issued under a Rights Agreement (the “Rights Agreement”) dated as of January 6, 2000 between the Company and American Stock Transfer and Trust Company, as a result of action by the Company’s Board of Directors on December 11, 2009 that approved an amendment (the “Amendment”) to the Rights Agreement, as authorized by the provisions thereof. The
